Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 29 is unclear as to the sources. What difference does it make how (and when) the hydrocarbons are formed (‘stemming from’)?

Claims 1-14, 16-18, 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. 8840704 taken with WO2015/055349, WO2016/161998 and Fulcheri article.
Shoji teaches, especially in col. 15 and 16, recovering CO2 from the air in essentially pure form (the concentration recovered is 100%). This differs in not teaching the additional reactions, however ‘349 and ‘998 teach electrolysis and methanation of CO2. Fulcheri teaches converting methane to carbon black, which is amorphous. The examiner takes Official Notice that to the extent the exact process parameters (pressure, temperature for example) are not disclosed, they are obvious to one of ordinary skill in the art to effect CO2 capture and subsequent conversion as outlined by the references. The explanations and comments of the International Written Opinion are noted and incorporated herein.
Using the output of one process as the input to another to attain results consistent with the teachings of the references is an obvious expedient; In re Kamlet 88 USPQ 106. Recycling of reagents is an obvious expedient to capture their energy content and avoid waste.

Applicant's arguments filed 4/19/21 have been fully considered but they are not persuasive.

While the primary reference is different, the underlying theory of the rejection is soundly based in Kamlet (supra, the lack of previous citation is regretted), in which stringing together a series of processes in which the output of one is the infeed of another has been held to be within the level of skill of the artisan. No unexpected results are shown or alleged.
As for recycling the hydrogen, it is stated in the rejection that recycling of reagents is obvious as an economic consideration. The argument that each individual reference teaches a different reaction with different inputs and outputs is a feature of the present claims and consistent with the holdings of Kamlet, which is predicated exactly on this concept. Each individual reference is not under an obligation to explain how they do or could fit into an overall Kamlet-type scheme of reactions. The argument that the prior art ‘aims to maximize the yield of hydrogen…’ is noted. The present process doesn’t seek to do this? What is applicant doing differently? Where is this in the claims? Again, each of the prior art references is not required to explain how they could fit into a CO2 sequestration process. As to the alleged inefficiency of the overall scheme of the references (pgs. 18-19 of the response), applicants claims encompassing the same scheme, just omitting how the CO2 got into the air in the first place. On pg. 21, it is argued that the process is ‘a combined process… with synergistic effects’. These should be explicitly pointed out and demonstrated. Again, recycling of reagents is an obvious measure for the reasons advanced.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736